Citation Nr: 1428050	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for fibromyalgia, to include as secondary to lumbar spine degenerative joint disease/degenerative disc disease with radiculopathy.

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to lumbar spine degenerative joint disease/degenerative disc disease with radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO in Boise.  A transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2010 VA treatment note explains that the Veteran's service-connected back disability and his fibromyalgia share a "circular relationship."  The Veteran has complained of chronic pain since service related to his fibromyalgia.  See November 2010 VA Treatment Record.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), a VA examination is required to determine whether the Veteran's fibromyalgia is caused or aggravated by his service-connected back disability.  Additionally under McLendon, given the Veteran's report of pain since service, an opinion as to whether fibromyalgia is etiologically related to his period of service is also necessary.

With respect to the issue of service connection for an acquired psychiatric disorder, a new VA examination is required.  A VA examination was conducted in July 2010.  There, the examiner concluded that it is "...less likely as not that the Veteran's depression is caused by or a direct result of his chronic pain situation."  

First, the Veteran is not service-connected for a chronic pain situation.  Instead, the Veteran is service-connected for lumbar spine degenerative disc disease/degenerative joint disease and bilateral lower extremity radiculopathy.  
Second, secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).   Because no opinion has been provided as to whether the Veteran's acquired psychiatric disorder is aggravated by service-connected lumbar spine disability and/or bilateral lower extremity radiculopathy, the Board is unable to determine whether secondary service connection is warranted.  Thus, a new VA examination is required as the July 2010 VA examination is inadequate.

As the matter is being remanded, updated VA treatment records should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those records with the claims file.  All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his fibromyalgia.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.

Based on an examination of the Veteran and review of the record, the examiner is requested indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's fibromyalgia is etiologically related to his period of active military service.  In tendering the opinion, the examiner must specifically comment on the Veteran's complaints of pain since service.

If not is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected lumbar degenerative disc disease/degenerative joint disease and/or associated lower extremity radiculopathy caused or aggravated his fibromyalgia.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

In tendering this opinion, the examiner must specifically discuss the "circular relationship" mentioned in the December 2010 VA treatment record.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder suffered by the Veteran.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.

For each psychiatric disability found, the examiner should indicate whether it at least as likely as not (i.e., 50 percent or greater probability) had its clinical onset in service or is otherwise related to his period of active military service.  If a psychosis is present, is it as likely as not that it was clinically manifested within the first post service year.  

If not, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected lumbar degenerative disc disease/degenerative joint disease and/or associated lower extremity radiculopathy caused or aggravated any psychiatric disorder.

If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



